182 Mich. App. 516 (1990)
452 N.W.2d 851
LABOR COUNCIL, MICHIGAN FRATERNAL ORDER OF POLICE
v.
EMMETT TOWNSHIP
Docket No. 112931.
Michigan Court of Appeals.
Decided March 5, 1990.
John A. Lyons, P.C. (by John A. Lyons and David K. Sucher), for petitioner.
Michael R. Kluck & Associates (by Michael R. Kluck), for respondent.
Before: BRENNAN, P.J., and MURPHY and CAVANAGH, JJ.
CAVANAGH, J.
Respondent appeals as of right the order of the Michigan Employment Relations Commission requiring that the position of public safety lieutenant be included in the public safety collective bargaining unit. Respondent contends that the position should be excluded from the bargaining unit because it is a supervisory position. We disagree and affirm.
The Emmett Township Public Safety Department provides the police and fire protection for Emmett Township. In 1984, the position of public safety lieutenant, a position subordinate only to the director of public safety, was created. The public safety lieutenant was not considered to be a member of the collective bargaining unit and on March 23, 1988, petitioner filed a unit clarification petition with the Michigan Employment Relations Commission.
Respondent maintained that a public safety lieutenant was a supervisor and, as such, should be excluded from membership in the rank and file collective bargaining unit. MERC disagreed and on October 2, 1988, ordered that the public safety lieutenant be included in the bargaining unit. This order was based on the finding that § 13 of the *518 public employment relations act, MCL 423.213; MSA 17.455(13), required this determination.
The collective bargaining rights of public employees are set forth in the public employment relations act, MCL 423.201 et seq.; MSA 17.455(1) et seq. PERA states that MERC shall determine the composition of appropriate bargaining units, MCL 423.213; MSA 17.455(13), pursuant to the requirements of MCL 423.9e; MSA 17.454(10.4). Under MCL 423.9e; MSA 17.454(10.4), MERC is required to determine the bargaining unit which "will best secure to the employees their right of collective bargaining."
Although employees with supervisory duties are generally not included in the same bargaining unit as the rank and file, MCL 423.9e; MSA 17.454(10.4), an exception is made in the case of fire fighters. MCL 423.213; MSA 17.455(13) provides, in part, "[t]hat in any fire department, or any department in whole or part engaged in, or having the responsibility of, fire fighting, no person subordinate to a fire commission, fire commissioner, safety director, or other similar administrative agency or administrator, shall be deemed to be a supervisor."
The clear intent of the Legislature is to not exclude from a collective bargaining unit those employees who are subordinate to a director of a public safety department which is, at least in part, responsible for fire fighting, simply because those employees possess supervisory authority. This Court will only reverse a MERC determination of an appropriate bargaining unit "upon a clear showing of error." Lansing School Dist v MERC, 117 Mich. App. 486, 493; 324 NW2d 62 (1982). There is no such showing in this case.
Affirmed.